United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
R.H., Appellant
and
U.S. POSTAL SERVICE, EMBACADERO
POSTAL CENTER, San Francisco, CA,
Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 14-415
Issued: November 20, 2014

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
MICHAEL E. GROOM, Alternate Judge

JURISDICTION
On December 17, 2013 appellant filed a timely appeal of an August 28, 2013 merit
decision of the Office of Workers’ Compensation Programs (OWCP). The Board also has
jurisdiction over a nonmerit decision dated December 5, 2013. Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUES
The issues are: (1) whether appellant has established that she has more than 18 percent
left lower extremity impairment or 8 percent right lower extremity impairment, for which she
received schedule awards; and (2) whether OWCP properly refused to reopen appellant’s case
for further review of the merits pursuant to 5 U.S.C. § 8128(a).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
On January 19, 1999 appellant, then a 44-year-old mail carrier, sustained injury to her
right calf when stepping down from a curb while delivering mail.2 OWCP accepted the claim for
right ankle sprain and right plantaris tendon rupture with consequential left ankle peroneal
tenosynovitis.3 It authorized left ankle peroneal tendon repair surgery which occurred on
February 11, 2002. On May 7, 2001 appellant accepted a modified job offer.
By decision dated April 27, 2007, OWCP granted appellant a schedule award for six
percent impairment to the right and left lower extremities. It noted that she had previously
received a schedule award under File No. xxxxxx607 for eight percent left leg impairment and
that the current award did not exceed the amount previously awarded.
By decision dated February 8, 2008, an OWCP hearing representative set aside the
April 27, 2007 schedule award decision and remanded for further development on the issue of
whether appellant was entitled to an additional schedule award for impairment to her lower
extremities.
By decision dated March 24, 2008, OWCP granted appellant an additional two percent
impairment for her right lower extremity for a total eight percent right lower extremity
impairment.
In a separate decision dated March 24, 2008, OWCP granted appellant an additional 10
percent impairment for her left lower extremity for a total 18 percent left lower extremity
impairment.
On July 28, 2012 appellant filed a claim for an additional schedule award.
In an October 27, 2012 letter, Dr. Jules P. Steimnitz, an attending Board-certified
physiatrist and pain medicine physician, responded to OWCP’s August 27, 2012 letter requesting
an impairment rating. Using Table 16-2, page 501, he concluded that appellant’s left ankle
condition was a class 2 or 14 percent lower extremity impairment.
2

This was assigned File No. xxxxxx765.

3

Under File No. xxxxxx607, OWCP accepted appellant’s occupational disease claim for left ankle sprain and
injury date of March 23, 1999. On July 8, 1999 it combined File No. xxxxxx607 with File No. xxxxxx765, with the
latter serving as the master file number. On September 23, 2003 OWCP granted appellant a schedule award for an
eight percent left lower extremity impairment under File No. xxxxxx607. On September 28, 2009 it combined File
Nos. xxxxxx706 and xxxxxx612 with File No. xxxxxx765, with the latter as the master file number. Under File No.
xxxxxx706, OWCP accepted that appellant sustained a left medial meniscus tear on January 2, 2008 when her knee
locked up and snapped while getting up from her desk. It approved a left medial meniscectomy, which occurred on
March 23, 1999. Under File No. xxxxxx612, OWCP accepted a left knee and leg sprain due to a May 10, 2008
traumatic injury. On April 23, 2013 it combined File Nos. xxxxxx966 and xxxxxx732 with File No. xxxxxx765 as
the master File No. Under File No. xxxxxx966, appellant filed a traumatic injury claim alleging that on August 12,
1991 she sprained her left ankle while delivering mail. OWCP accepted the claim for a left ankle sprain. Under File
No. xxxxxx732, appellant filed a traumatic injury claim alleging that on November 9, 1987 she sustained a swollen
right ankle when she slipped and fell while delivering mail. OWCP accepted the claim for a right ankle sprain.

2

In a June 29, 2013 report, Dr. Kevin F. Hanley, a Board-certified orthopedic surgeon and
second opinion physician, reviewed the statement of accepted facts and medical evidence. On
physical examination he noted that appellant was being evaluated for a schedule award under the
sixth edition of the American Medical Association, Guides to the Evaluation of Permanent
Impairment (A.M.A., Guides). Using Table 16-2, page 501, Dr. Hanley determined that she was
a class 1 for her left ankle based on mild motion deficit and falls. For grade modifiers he
assigned a 1 for functional history, 2 for physical examination and clinical studies. Dr. Hanley
found that this resulted in a grade E rating or seven percent lower extremity impairment. He
considered appellant’s left knee injury under Table 16-3, page 509. Dr. Hanley assigned a
class 1 based on her partial medial meniscectomy. Applying the grade modifiers, he found a
1 for functional history, clinical studies and physical examination. This resulted in a grade C
with a default impairment of two percent. Combining the impairment for appellant’s left knee
and ankle resulted in a total nine percent left lower extremity impairment. As to her right ankle
and knee, Dr. Hanley found that she was a class 0 for both right ankle sprain and right knee
arthralgia and, had no ratable impairment of her right ankle or knee.
On August 13, 2013 the medical adviser reviewed Dr. Hanley’s report and concurred
with the impairment rating. He noted that appellant’s prior impairment ratings under the fifth
edition of the A.M.A., Guides were higher than the current rating. Therefore, the medical
evidence did not warrant an additional schedule award.
By decision dated August 28, 2013, OWCP denied appellant’s claim for increased
schedule awards. It found that her current impairment rating was less than the rating she
received.
On August 30, 2013 appellant requested reconsideration. She submitted an October 3,
2013 report from Dr. Steimnitz, who related that appellant was diagnosed with rheumatoid
arthritis following development of increased pain in various joints. On physical examination the
ankles revealed no swelling, tenderness on palpitation, intact sensation and motor and slightly
antalgic gait. Dr. Steimnitz diagnosed diabetes mellitus, bilateral ankle sprain and new onset
rheumatoid arthritis. He advised that appellant had reached maximum medical improvement and
a disability retirement examination would be scheduled at a later date.
By decision dated December 5, 2013, OWCP denied reconsideration.
LEGAL PRECEDENT -- ISSUE 1
Under section 8107 of FECA4 and section 10.404 of the implementing federal
regulations,5 schedule awards are payable for permanent impairment of specified body members,
functions or organs. FECA, however, does not specify the manner in which the percentage of
impairment shall be determined. For consistent results and to ensure equal justice under the law
for all claimants, good administrative practice necessitates the use of a single set of tables so that
there may be uniform standards applicable to all claimants. The A.M.A., Guides has been
4

5 U.S.C. § 8107.

5

20 C.F.R. § 10.404.

3

adopted by the implementing regulations as the appropriate standard for evaluating schedule
losses.6
The sixth edition of the A.M.A., Guides provides a diagnosis-based method of evaluation
utilizing the World Health Organization’s International Classification of Functioning, Disability
and Health (ICF).7 Under the sixth edition, the evaluator identifies the impairment Class of
Diagnosis (CDX), which is then adjusted by grade modifiers based on Functional History
(GMFH), Physical Examination (GMPE) and Clinical Studies (GMCS).8 The net adjustment
formula is (GMFH - CDX) + (GMPE - CDX) + (GMCS - CDX).9
OWCP’s procedures provide that, after obtaining all necessary medical evidence, the file
should be routed through the medical adviser for an opinion concerning the nature and
percentage of impairment in accordance with the A.M.A., Guides, with the medical adviser
providing rationale for the percentage of impairment specified.10
ANALYSIS -- ISSUE 1
OWCP accepted the conditions of right ankle sprain, right plantaris tendon rupture, left
ankle peroneal tenosynovitis, left ankle sprain and left knee meniscal tear. Appellant received
schedule awards totaling an 18 percent left lower extremity impairment and an 8 percent right
lower extremity impairment. The Board finds that she has not established that she has greater
impairment of her left or right lower extremities.
On October 27, 2012 Dr. Steimnitz, an attending Board-certified physiatrist and pain
medicine physician, concluded that appellant had a 14 percent left lower extremity impairment
using Table 16-2, page 501 with a class 2.
In a June 29, 2013 report, Dr. Hanley, a second opinion Board-certified orthopedic
surgeon, concluded that appellant had no (zero percent) impairment of her right ankle and right
knee as she was at class 0. He determined that she had nine percent impairment for her left ankle
and left knee conditions. Dr. Hanley noted that, under Table 16-2, page 501, appellant’s mild
motion deficits and falls resulted in a default class C. He explained that the grade modifiers of 1
for functional history, 2 for physical examination and clinical studies resulted in a grade E rating
or seven percent impairment for the left ankle.

6

D.J., 59 ECAB 620 (2008); Bernard A. Babcock, Jr., 52 ECAB 143 (2000).

7

A.M.A., Guides (6th ed. 2009), page 3, section 1.3, ICF: A Contemporary Model of Disablement.

8

Id. at 383-419.

9

Id. at 411.

10

See C.K., Docket No. 09-2371 (issued August 18, 2010); see Federal (FECA) Procedure Manual, Part 2 -Claims, Schedule Awards and Permanent Disability Claims, Chapter 2.808.6(d) (January 2010). Frantz Ghassan,
57 ECAB 349 (2006).

4

Next Dr. Hanley considered appellant’s left knee injury under Table 16-3, page 509. He
assigned a class 1 based on her partial medial meniscectomy. Applying the grade modifiers,
Dr. Hanley found a 1 for functional history, clinical studies and physical examination, which
resulted in a grade C with a default impairment of two percent. Combining the impairment for
appellant’s left knee and ankle resulted in a total nine percent left lower extremity impairment.
On August 13, 2013 an OWCP medical adviser reviewed the medical evidence and
concurred with the impairment rating of Dr. Hanley. OWCP properly found that appellant was
not entitled to additional schedule awards. The medical evidence does not establish greater
impairment than that previously awarded. Under the sixth edition of the A.M.A., Guides,
appellant’s lower extremity impairment had not increased. Her treating physician, Dr. Steimnitz
found a 14 percent left lower extremity impairment. Dr. Hanley and the medical adviser
concluded that appellant had nine percent impairment of the left leg. None of the physicians
rated impairment for her right lower extremity. Appellant did not submit medical evidence
showing that she has additional impairment of her lower extremities. She has not shown that she
has more than an 18 percent left lower extremity impairment or an 8 percent right lower
extremity impairment.
Appellant may request a schedule award or increased schedule award based on evidence
of a new exposure or medical evidence showing progression of an employment-related condition
resulting in permanent impairment or increased impairment
LEGAL PRECEDENT -- ISSUE 2
To require OWCP to reopen a case for merit review under section 8128(a) of FECA,11
OWCP’s regulations provide that a claimant must: (1) show that OWCP erroneously applied or
interpreted a specific point of law; (2) advance a relevant legal argument not previously
considered by OWCP; or (3) constitute relevant and pertinent new evidence not previously
considered by OWCP.12 To be entitled to a merit review of an OWCP decision denying or
terminating a benefit, a claimant also must file his or her application for review within one year
of the date of that decision.13 When a claimant fails to meet one of the above standards, OWCP
will deny the application for reconsideration without reopening the case for review on the
merits.14

11

5 U.S.C. §§ 8101-8193. Section 8128(a) of FECA provides that the Secretary of Labor may review an award
for or against payment of compensation at any time on his own motion or on application.
12

20 C.F.R. § 10.606(b)(3). See J.M., Docket No. 09-218 (issued July 24, 2009); Susan A. Filkins, 57 ECAB
630 (2006).
13

Id. at § 10.607(a). See S.J., Docket No. 08-2048 (issued July 9, 2009); Robert G. Burns, 57 ECAB 657 (2006).

14

Id. at § 10.608(b). See Y.S., Docket No. 08-440 (issued March 16, 2009); Tina M. Parrelli-Ball, 57 ECAB
598 (2006).

5

ANALYSIS -- ISSUE 2
On August 28, 2013 OWCP denied appellant’s request for an additional schedule award
for her bilateral extremity impairments. Appellant requested reconsideration of this decision on
August 30, 2013. The issue presented is whether she met any of the requirements of 20 C.F.R.
§ 10.606(b)(3), requiring OWCP to reopen the case for review of the merits of the claim. In her
application for reconsideration, appellant did not contend that OWCP erroneously applied or
interpreted a specific point of law. She did not advance a new and relevant legal argument.
Appellant submitted an October 3, 2013 report from Dr. Steimnitz, who provided
physical findings for her ankle, diagnoses of bilateral ankle sprain, diabetes mellitus and
rheumatoid arthritis. Dr. Steimnitz stated that she had reached maximum medical improvement,
but provided no permanent impairment rating. His October 3, 2013 report is not relevant to the
issue of whether appellant has greater impairment to her right or left lower extremities.15
The Board finds that appellant did not meet any of the requirements of 20 C.F.R.
§ 10.606(b)(3). Appellant did not show that OWCP erroneously applied or interpreted a specific
point of law, advance a relevant legal argument not previously considered by OWCP or
constitute relevant and pertinent new evidence not previously considered. Pursuant to 20 C.F.R.
§ 10.608, OWCP properly denied merit review.
CONCLUSION
The Board finds that appellant has no more than 18 percent left lower extremity
impairment and 8 percent right lower extremity impairment, for which she received schedule
awards. The Board further finds that OWCP properly denied her request for further review of
the merits pursuant to 5 U.S.C. § 8128(a).

15

Joseph A. Brown, Jr., 55 ECAB 542 (2004).

6

ORDER
IT IS HEREBY ORDERED THAT the decisions of the Office of Workers’
Compensation Programs dated December 5 and August 28, 2013 are affirmed.
Issued: November 20, 2014
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

7

